      Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.42 Page 1 of 8


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NIEYSHA WHITE, individually and on                 Case No.: 19-cv-00213-LAB (JLB)
     behalf of all others similarly situated,
12                                                      NOTICE AND ORDER: (1) FOR
                                       Plaintiff,       EARLY NEUTRAL EVALUATION
13
     v.                                                 CONFERENCE, (2) SETTING RULE
14                                                      26 COMPLIANCE AND CASE
     CONTINENTAL CENTRAL CREDIT,                        MANAGEMENT CONFERENCE
15
     INC.,
16                        Defendant.
17
18         IT IS HEREBY ORDERED that an Early Neutral Evaluation (“ENE”) of your
19   case will be held on April 9, 2019, at 1:45 p.m. in the Chambers of Magistrate Judge Jill
20   L. Burkhardt, Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite 5140, San
21   Diego, California 92101. In the event the case does not settle at the ENE Conference, a
22   Case Management Conference pursuant to Fed. R. Civ. P. 16(b) is SET for April 9,
23   2019, and will be held at the conclusion of the ENE Conference.
24         The following are mandatory directions for the parties preparing for the ENE
25   Conference.     Absent express permission obtained from this Court, and
26   notwithstanding the pendency of any motion, counsel shall timely comply with the
27   dates and deadlines ordered herein.
28   ///

                                                    1
                                                                             19-cv-00213-LAB (JLB)
         Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.43 Page 2 of 8


1               1.          Purpose of Conference: The purpose of the ENE Conference is to permit an
2    informal discussion between the attorneys, parties, and the settlement judge of every aspect
3    of the lawsuit in an effort to achieve an early resolution of the case. All ENE Conference
4    discussions will be informal, off the record, privileged and confidential. Counsel for any
5    non-English speaking parties is responsible for arranging for the appearance of an
6    interpreter at the ENE Conference.
7               2.          Personal Appearance of Parties Required: All parties, adjusters for insured
8    defendants, and other representatives of a party having full settlement authority as
9    explained below, and the principal attorneys responsible for the litigation, must be present
10   in person and legally and factually prepared to discuss settlement of the case. Counsel
11   appearing without their clients (whether or not counsel has been given settlement authority)
12   will be cause for immediate imposition of sanctions and may also result in the immediate
13   termination of the ENE Conference. If each of the principal attorneys responsible for the
14   litigation is not listed on the docket as an “ATTORNEY TO BE NOTICED,” then they each
15   shall enter their appearance on the docket as soon as practicable, but in no event later than
16   ten calendar days prior to the ENE Conference.
17              Unless there are extraordinary circumstances, persons required to attend the ENE
18   Conference pursuant to this Order shall not be excused from personal attendance.
19   Requests for excuse from attendance for extraordinary circumstances shall be filed
20   as a motion at least ten calendar days prior to the conference. Failure to appear at the
21   ENE Conference will be grounds for sanctions.
22              3.          Full Settlement Authority Required: In addition to counsel who will try the
23   case, a party or party representative with full settlement authority1 must be present for the
24                                                  
25   1
      “Full settlement authority” means that the individuals at the settlement conference must be authorized to
26   explore settlement options fully and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have
27   “unfettered discretion and authority” to change the settlement position of a party. Pitman v. Brinker Int’l,
     Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
28   authority to attend the conference contemplates that the person’s view of the case may be altered during

                                                          2
                                                                                            19-cv-00213-LAB (JLB)
      Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.44 Page 3 of 8


1    ENE Conference. In the case of an entity, an authorized representative of the entity who
2    is not retained outside counsel must be present and must have discretionary authority to
3    commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
4    punitive damages prayers). The purpose of this requirement is to have representatives
5    present who can settle the case during the course of the ENE Conference without consulting
6    a superior. Counsel for a United States government entity may be excused from this
7    requirement so long as the government attorney who attends the ENE conference (1) has
8    primary responsibility for handling the case, and (2) may negotiate settlement offers that
9    the attorney is willing to recommend to the government official having ultimate settlement
10   authority.
11              4.          ENE Statements Required: On or before April 1, 2019, the parties shall
12   lodge statements of five pages or less directly to the chambers of Magistrate Judge
13   Burkhardt outlining the nature of the case, the claims, the defenses, and the parties’
14   positions regarding settlement of the case. The settlement position must include a specific
15   and current demand or offer addressing all relief or remedies sought. If a specific demand
16   or offer cannot be made at the time the brief is submitted, then the reasons therefor must
17   be stated along with a statement as to when the party will be in a position to state a demand
18   or offer. A general statement that a party will “negotiate in good faith,” “offer a nominal
19   cash sum,” or “be prepared to make an offer at the conference” is not a specific demand or
20   offer. The statement shall also list all attorney and non-attorney conference attendees for
21   that side, including the name(s) and title(s)/position(s) of the party/party representative(s)
22   who will attend and have settlement authority at the conference.
23              ENE statements shall be lodged via email at efile_burkhardt@casd.uscourts.gov. If
24   exhibits are attached and the total submission amounts to more than 20 pages, a hard copy
25   must also be delivered directly to chambers. Whether these statements are submitted
26
                                                    
27
     the face to face conference. Id. at 486. A limited or a sum certain of authority is not adequate. See Nick
28   v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                         3
                                                                                         19-cv-00213-LAB (JLB)
     Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.45 Page 4 of 8


1    confidentially or whether they are served on opposing counsel is within the parties’
2    discretion. Statements of more than five pages will not be considered.
3          5.      Submission of Magistrate Judge Consent Form: No later than March 14,
4    2019, each party shall provide Plaintiff’s counsel with an executed copy of the attached
5    consent form, titled Notice, Consent, and Reference of a Civil Action to a Magistrate Judge.
6    Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the reference
7    to a magistrate judge, then Plaintiff shall file the consent form(s) in paper format at the
8    Clerk’s Office by March 18, 2019. If the paper format filing reflects consent by all parties,
9    then the form(s) will be forwarded to the assigned district judge for approval. The consent
10   form(s) should not be filed with the court electronically through its Case
11   Management/Electronic Case Filing (CM/ECF) system. No consent form will be made
12   available, nor will its contents be made known to any judicial officer, unless all parties
13   have consented to the reference to a magistrate judge. The parties are free to withhold
14   consent without adverse substantive consequences. Questions related to the consent
15   form(s) should be directed only to the clerk’s office at 619-557-5600. Please do not call
16   chambers’ staff with questions related to the consent form(s).
17         6.      New Parties Must Be Notified by Plaintiff’s Counsel: Plaintiff’s counsel
18   shall give notice of the ENE Conference and this Order to parties responding to the
19   complaint after the date of this notice.
20         7.      Case Management Under the Amended Federal Rules: The parties are
21   ordered to comply with Fed. R. Civ. P. 26 and proceed with the initial disclosure process
22   as follows:
23              a. The Rule 26(f) conference shall be completed on or before March 14, 2019;
24              b. The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall occur on or
25                 before April 1, 2019;
26              c. A Joint Discovery Plan shall be filed on the CM/ECF system as well as
27                 lodged with Magistrate Judge Burkhardt by emailing the Plan to
28                 efile_burkhardt@casd.uscourts.gov, on or before April 1, 2019. The Plan

                                                    4
                                                                                 19-cv-00213-LAB (JLB)
     Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.46 Page 5 of 8


1              must be one document and must explicitly cover the parties’ views and
2              proposals for each item identified in Fed. R. Civ. P. 26(f)(3). The parties
3              should consult both Judge Burkhardt’s and the assigned District Judge’s Civil
4              Chambers Rules in drafting their Plan. A courtesy paper copy of the Plan
5              shall be delivered to Judge Burkhardt’s Chambers if the Plan with its
6              attachments exceeds 20 pages. In addition to complying with Chambers
7              Rules, the Plan must identify whether and what good cause (specific to this
8              case) exists to modify the Court’s tentative schedule for this case. The Court’s
9              tentative schedule is as follows:
10                i. Filing of any motion for entry of a stipulated protective order governing
11                   discovery: March 28, 2019;
12                ii. Filing of motions to amend pleadings and/or add parties: May 10, 2019;
13               iii. Completion of fact and expert witness discovery related to class
14                   certification: September 13, 2019;
15               iv. Completion of fact and expert witness discovery related to the merits:
16                   December 13, 2019.
17                v. The designation and service of expert witness reports: July 12, 2019;
18               vi. The supplemental designation and service of rebuttal expert witness
19                   reports: August 2, 2019;
20               vii. The date by which any class certification motion shall be filed: October
21                   11, 2019
22              viii. The date by which dispositive motions shall be filed: January 13, 2020.
23                   Motions in limine are to be filed as directed in the Local Rules, or as
24                   otherwise set by the District Judge;
25               ix. The date for the Mandatory Settlement Conference: October 7, 2019;
26                   and
27                x. The date for a Pretrial Conference before the District Judge assigned to
28                   the case: May 18, 2020.

                                                5
                                                                            19-cv-00213-LAB (JLB)
         Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.47 Page 6 of 8


1               8.          Requests to Continue or Reschedule an ENE Conference: Local Rule
2    16.1.c requires that an ENE Conference take place within 45 days of the filing of the first
3    answer. Requests to continue ENE Conferences are rarely granted. However, the Court
4    will consider formal, filed ex parte or joint motions to continue an ENE Conference when
5    extraordinary circumstances exist that make a continuance appropriate. In and of itself,
6    having to travel a long distance to appear in person is not “extraordinary.” Absent
7    extraordinary circumstances, requests for continuances will not be considered unless filed
8    no less than ten calendar days prior to the scheduled conference.
9               9.          Settlement Prior to ENE Conference: The Court encourages the parties to
10   work on settling the matter in advance of the ENE Conference. In the event that the parties
11   resolve the matter prior to the day of the ENE Conference, the following procedures must
12   be followed before the Court will vacate the ENE Conference and excuse the parties from
13   appearing:
14                    a. The parties may file a Joint Motion to Dismiss and separately lodge by email
15                          a proposed order to the assigned District Judge.2 If a Joint Motion to Dismiss
16                          is filed, the Court will vacate the ENE Conference.            The parties are
17                          encouraged to contact Judge Burkhardt’s Chambers by telephone to notify the
18                          Court of their pending Joint Motion;
19                    b. If the parties settle more than 24 hours before the ENE Conference but are not
20                          able to file a Joint Motion to Dismiss, they must file a Notice of Settlement
21                          containing the electronic signatures of counsel for all settling parties and
22                          identifying a date by which the Joint Motion to Dismiss will be filed. The
23                          parties are encouraged to contact Judge Burkhardt’s Chambers by telephone
24                          to notify the Court of their filed Notice of Settlement;
25
26                                                  

27   2
      See Electronic Case Filing Administrative Policies and Procedures Manual, United States District Court
     for the Southern District of California § 2(h), for the chambers’ official email address and procedures on
28   emailing proposed orders.

                                                             6
                                                                                         19-cv-00213-LAB (JLB)
     Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.48 Page 7 of 8


1             c. If the parties settle less than 24 hours before the conference, counsel for the
2                settling parties must JOINTLY call chambers and inform the Court of the
3                settlement and receive Court permission to not appear at the ENE Conference.
4          After having reviewed Judge Burkhardt’s Civil Chambers Rules, appropriate
5    questions regarding this case or the mandatory directions set forth herein may be addressed
6    through a joint call by the parties to Judge Burkhardt’s law clerks at (619) 557-6624. For
7    additional information, please see Judge Burkhardt’s Civil Chambers Rules.
8    Dated: March 4, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                             19-cv-00213-LAB (JLB)
 Case 3:19-cv-00213-LAB-JLB Document 8 Filed 03/04/19 PageID.49 Page 8 of 8




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA



NIEYSHA WHITE, individually and on behalf                         Case No.: 19-cv-00213-LAB (JLB)
of all others similarly situated,
                                  Plaintiff(s),                   NOTICE, CONSENT, AND
                                                                  REFERENCE OF A CIVIL ACTION TO
v.                                                                A MAGISTRATE JUDGE

CONTINENTAL CENTRAL CREDIT, INC.,
                      Defendant(s).



Notice of a magistrate judge's availability. A United States magistrate judge of this court is
available to conduct all proceedings in this civil action (including a jury or nonjury trial) and to
order the entry of a final judgment. The judgment may then be appealed directly to the United
States court of appeals like any other judgment of this court. A magistrate judge may exercise this
authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your
consent without adverse substantive consequences. The name of any party withholding consent will
not be revealed to any judge who may otherwise be involved with your case.

Consent to a magistrate judge's authority. The following parties ☐ Consent / ☐ Do Not Consent*

to have a United States magistrate judge conduct all proceedings in this case including trial, the
entry of final judgment, and all post-trial proceedings.
               Printed Names                     Signatures of all parties and counsel for all parties       Dates




                                                REFERENCE ORDER
IT IS ORDERED: This case is referred to United States Magistrate Judge Jill L. Burkhardt to
conduct all proceedings and order entry of a final judgment in accordance with 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and CivLR 73.1.


 Date                                                   United States District Judge


* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the reference to a magistrate judge,
then Plaintiff shall file the consent form(s) in paper format at the Clerk’s Office.
